IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Richard Francis Black,                    :
                  Appellant               :
                                          :
               v.                         :
                                          :
Commonwealth of Pennsylvania,             :
Department of Transportation,             :   No. 251 C.D. 2018
Bureau of Driver Licensing                :   Submitted: December 13, 2018



BEFORE:        HONORABLE P. KEVIN BROBSON, Judge
               HONORABLE CHRISTINE FIZZANO CANNON, Judge
               HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                       FILED: January 4, 2019


               Richard Francis Black (Licensee) appeals from the January 31, 2018
order of the Court of Common Pleas of Potter County (trial court) denying his
statutory appeal from a 12-month driver’s license suspension imposed by the
Pennsylvania Department of Transportation, Bureau of Driver Licensing (DOT),
pursuant to the Vehicle Code’s Implied Consent Law, 75 Pa. C.S. § 1547(b) (Implied
Consent Law), as a result of Licensee’s refusal to submit to chemical testing upon
his arrest for driving under the influence of alcohol or a controlled substance (DUI).1
Upon review, we affirm.




      1
          75 Pa. C.S. § 3802.
              At approximately 7:45 p.m. on February 25, 2017, Pennsylvania State
Police Trooper Eric Neiswonger observed Licensee’s vehicle run a stop sign. Notes
of Testimony, January 26, 2018 (N.T.) at 4. Trooper Neiswonger activated his
emergency lights and conducted a traffic stop. N.T. at 4. During the traffic stop,
Trooper Neiswonger noticed that Licensee was wearing his seatbelt improperly, his
eyes were bloodshot, and his vehicle smelled of alcohol. N.T. at 4-5. When asked
to produce his license, registration, and insurance information, Licensee first twice
produced a Veterans Affairs identification card before finally providing the proper
documentation. N.T. at 5. Licensee explained he was coming from a ski area in
New York State and that he had consumed one beer with dinner before driving. N.T.
at 5-6.
              When asked by Trooper Neiswonger to alight from his vehicle,
Licensee exhibited difficulty with balance and stumbled a bit. N.T. at 7. Trooper
Neiswonger then administered a preliminary breath test (PBT) that registered
Licensee’s blood alcohol percentage at 0.11%. N.T. at 12. Thereafter, Trooper
Neiswonger conducted a number of field sobriety tests, all of which Licensee failed
to perform satisfactorily.2 N.T. at 7-12. After the field sobriety tests, Trooper
Neiswonger administered another PBT that registered Licensee’s blood alcohol
content at 0.10%. N.T. at 12-13. Based on the results of the testing and his
observations, Trooper Neiswonger placed Licensee under arrest for suspicion of
DUI. N.T. at 13.
              Trooper Neiswonger then transported Licensee to a hospital
approximately 30 minutes away from the scene of the arrest. N.T. at 13. Once there,


          2
           Trooper Neiswonger had Licensee perform the horizontal and vertical gaze nystagmus
tests, the walk-and-turn test, and attempt the one-leg stand test. N.T. at 7-9.

                                             2
Trooper Neiswonger read Licensee the entire DOT DL-26B Request for Chemical
Testing form (DL-26B) verbatim and requested that Licensee consent to a blood
test.3 N.T. at 13. Licensee refused to sign the DL-26B form because he could not
read the form himself for want of his reading glasses. N.T. at 13. Police then read
the form out loud again word for word, and Licensee, once again citing that he could
not read the form for himself, refused to sign. N.T. at 13. Ultimately, Trooper
Neiswonger determined Licensee had refused chemical testing by failing to answer
yes or no and signed the DL-26B form on the line that indicated Licensee had refused
to sign the DL-26B form after being appraised of the appropriate warnings. N.T. at
13-14.
              On March 8, 2017, DOT mailed Licensee a letter notifying him that, as
a result of his refusal to submit to chemical testing on February 25, 2017, his license
would be suspended pursuant to the Implied Consent Law for 12 months, effective

      3
         The DL-26B provides the following statements and warnings to be read to a motorist
under arrest for DUI:

              1. You are under arrest for driving under the influence of alcohol or
              a controlled substance in violation of Section 3802 of the Vehicle
              Code.

              2. I am requesting that you submit to a chemical test of blood.

              3. If you refuse to submit to the blood test, your operating privilege
              will be suspended for at least 12 months. If you previously refused
              a chemical test or were previously convicted of driving under the
              influence, you will be suspended for up to 18 months.

              4. You have no right to speak with an attorney or anyone else before
              deciding whether to submit to testing. If you request to speak with
              an attorney or anyone else after being provided these warnings or
              you remain silent when asked to submit to a blood test, you will have
              refused the test.

DL-26B, License Suspension Hearing Exhibit C-1.

                                                3
April 12, 2017. See License Suspension Notice, License Suspension Hearing
Exhibit C-1. Licensee appealed and the trial court conducted a hearing on Licensee’s
license suspension appeal on January 26, 2018. See N.T. 1/26/2018. On January
31, 2018, the trial court entered its order denying Licensee’s appeal. See Trial Court
Order dated January 31, 2018. On February 8, 2018, Licensee filed a Motion for
Post-Trial Relief/Reconsideration, which the trial court denied by order dated
February 8, 2018. See Motion for Post-Trial Relief/Reconsideration; Trial Court
Order dated February 8, 2018. On February 20, 2018, Licensee filed a timely notice
of appeal to this Court.4
              Licensee raises three claims in this appeal. First, Licensee claims that
the Implied Consent warnings the police provided per the DL-26B form were legally
insufficient because they did not inform him that he may be subject to increased
criminal penalties for refusing to submit to chemical testing. See Licensee’s Brief
at 5 & 12-17. Second, Licensee argues the trial court erred when it allowed DOT’s
counsel to refresh Trooper Neiswonger’s recollection with a copy of his police
report. Id. at 5 & 18-25. Finally, Licensee claims he was prevented from making a
clear and knowing decision whether to submit to chemical testing because he was
confused about whether he could make a telephone call. Id. at 5 & 26.
              Initially, we note:

              To sustain a license suspension under Section 1547(b) of
              the Vehicle Code, [75 Pa. C.S. § 1547(b),] DOT has the
              burden of establishing that (1) the licensee was arrested for
              drunken driving by a police officer having reasonable
              grounds to believe that the licensee was driving while

       4
         “Our standard of review in a license suspension case is to determine whether the factual
findings of the trial court are supported by competent evidence and whether the trial court
committed an error of law or an abuse of discretion.” Negovan v. Dep’t of Transp., Bureau of
Driver Licensing, 172 A.3d 733, 735 n.4 (Pa. Cmwlth. 2017).
                                               4
             under the influence, (2) the licensee was requested to
             submit to a chemical test, (3) the licensee refused to do so
             and (4) the licensee was warned that refusal would result
             in a license suspension. Once DOT meets this burden, the
             burden shifts to the licensee to establish that he or she
             either was not capable of making a knowing and conscious
             refusal or was physically unable to take the test.

Giannopoulos v. Dep’t of Transp., Bureau of Driver Licensing, 82 A.3d 1092, 1094
(Pa. Cmwlth. 2013) (quoting Wright v. Dep’t of Transp., Bureau of Driver Licensing,
788 A.2d 443, 445 (Pa. Cmwlth. 2001)). In the instant matter, Licensee does not
challenge that he was driving the vehicle, that the police requested he submit to
chemical testing, or that he refused to sign the DL-26B form as requested. Instead,
in his first claim, Licensee challenges the legal sufficiency of the DL-26B warnings,
and, in his third claim, Licensee alleges he was incapable of making a knowing and
conscious decision whether to submit to the requested testing because he was
confused about whether he could make a telephone call.
             In his first claim, Licensee argues that DOT cannot suspend his license
because the form Trooper Neiswonger read to him, the DL-26B, was legally
insufficient in that it did not advise that refusal of blood testing might subject him to
increased criminal penalties. See Licensee’s Brief at 12-17. Essentially, Licensee
argues that, in the absence of action from the General Assembly, the DL-26B form
did not contain the then-existing statutorily mandated warnings and DOT did not
have the right to amend the DL-26 form to remove reference to possible criminal
penalties or enhancements for refusal to submit to chemical testing pursuant to the
Implied Consent Law. Id. We do not agree.
             Pennsylvania’s Implied Consent Law authorizes driver’s license
suspensions for drivers arrested for DUI but who refuse requested chemical testing


                                           5
and requires police to inform motorists of the consequences of refusal. See 75 Pa.
C.S. § 1547(b)(1) & (2). At the time of Licensee’s arrest, the text of the Implied
Consent Law directed police to issue certain warnings to individuals arrested for
DUI in conjunction with a request to conduct chemical testing as follows:

               (2) It shall be the duty of the police officer to inform the
               person that:

                   (i) the person’s operating privilege will be
                   suspended upon refusal to submit to chemical
                   testing; and

                   (ii) if the person refuses to submit to chemical
                   testing, upon conviction or plea for violating
                   section 3802(a)(1), the person will be subject to
                   the penalties provided in section 3804(c) (relating
                   to penalties).

Former 75 Pa. C.S. § 1547(b)(2). The first of these warnings explained the civil
penalties drivers faced for refusing chemical testing.                Former 75 Pa. C.S. §
1547(b)(2)(i). The second warning explained possible increased criminal penalties
an individual who refused chemical testing would face following conviction for a
Section 3802(a)(1) DUI offense.5 Former 75 Pa. C.S. § 1547(b)(2)(ii). The


       5
          Vehicle Code Section 3802(a)(1) defines general impairment DUI and is the only section
that permits conviction of a defendant for an alcohol-based DUI charge in the absence of a known
blood or breath alcohol concentration, the determination of which requires chemical testing. 75
Pa. C.S. § 3802(a)(1). Normally, Section 3802(a)(1) convictions receive sentences pursuant to the
possible maximum penalties outlined in Section 3804(a), the least severe classification of possible
penalties for DUI convictions in Pennsylvania. See 75 Pa. C.S. § 3804(a). However, pursuant to
former Section 1547(b)(2)(ii), defendants arrested for alcohol-based DUIs who refused chemical
testing, and who were convicted only of a Section 3802(a)(1) general impairment DUI as a result,
would face punishment under Section 3804(c) instead of Section 3804(a). Section 3804(c) details
the permissible criminal penalties for DUI convictions under Section 3802(c) (pertaining to the
highest level of intoxication) and 3802(d) (pertaining to controlled substance intoxication), which

                                                6
communication of both the criminal and civil warnings regarding refusals was
mandatory under former Section 1547. See Dep’t of Transp., Bureau of Driver
Licensing v. Weaver, 912 A.2d 259, 264 (Pa. 2006) (noting Section 1547(b)
commanded police to warn motorists of the criminal enhancements attendant to
refusal of chemical testing in DUI arrests).
              Pursuant to the Implied Consent Law, DOT created the DL-26 form,
which warned motorists arrested for DUI about the enhanced civil and criminal
penalties for chemical testing refusals thusly:

              If you refuse to submit to the chemical test, your operating
              privilege will be suspended for at least 12 months. If you
              previously refused a chemical test or were previously
              convicted of driving under the influence, you will be
              suspended for up to 18 months. In addition, if you refuse
              to submit to the chemical test, and you are convicted of
              violating Section 3802(a)(1) (relating to impaired driving)
              of the Vehicle Code, then, because of your refusal, you
              will be subject to more severe penalties set forth in Section
              3804(c) (relating to penalties) of the Vehicle Code. These
              are the same penalties that would be imposed if you were
              convicted of driving with the highest rate of alcohol,
              which include a minimum of 72 consecutive hours in jail
              and a minimum fine of $1,000, up to a maximum of five
              years in jail and a maximum fine of $10,000.

DOT Form DL-26. Police used this DL-26 form to comply with the requirements
of Section 1547 during DUI arrests from early 2004 through mid-2016.
              On June 23, 2016, the Supreme Court of the United States rendered its
decision in Birchfield v. North Dakota, 136 S. Ct. 2160 (2016). In Birchfield, the


are significantly more severe than the penalties outlined in Section 3804(a). See 75 Pa. C.S. §
3804(c).

                                              7
Supreme Court determined that criminal penalties imposed by the states upon
individuals who refuse to submit to a warrantless blood draw violated the Fourth
Amendment’s protection against unreasonable search and seizure. Id. at 2185-86.
Thereafter, the Superior Court of Pennsylvania held “that, pursuant to Birchfield, in
the absence of a warrant or exigent circumstances justifying a search, a defendant
who refuses to provide a blood sample when requested by police is not subject to the
enhanced penalties provided in 75 Pa.[]C.S.[] §§ 3803-3804.” Commonwealth v.
Giron, 155 A.3d 635, 640 (Pa. Super. 2017); see also Commonwealth v. Evans, 153
A.3d 323 (Pa. Super. 2016). On the civil side,6 this Court determined that, although
it may have some impact on criminal DUI proceedings, Birchfield has no bearing on
civil license suspensions under the Implied Consent Law.7 Boseman v. Dep’t of
Transp., Bureau of Driver Licensing, 157 A.3d 10, 21 (Pa. Cmwlth.), appeal denied,
170 A.3d 996 (Pa. 2017).
               In response to the Birchfield decision, and after conferring with the
Pennsylvania District Attorneys Association, DOT revised the DL-26 form to
remove reference to the enhanced criminal repercussions of refusal.8 DOT’s revised
form – designated as the DL-26B form – eliminated the Section 1547(b)(2)(ii)
warning that refusal to submit to chemical testing would result in possible enhanced

       6
          “[A] license suspension stemming from a refusal to submit to chemical testing is a
separate administrative proceeding from a criminal DUI proceeding arising out of the same
incident.” Boseman v. Dep’t of Transp., Bureau of Driver Licensing, 157 A.3d 10, 20 (Pa.
Cmwlth.), appeal denied, 170 A.3d 996 (Pa. 2017).
       7
         In fact, the Supreme Court of the United States expressly stated that it did not intend its
decision in Birchfield to cast doubt on the constitutionality of implied consent laws. See Birchfield,
136 S. Ct. at 2185.
       8
         Prior to Birchfield, DOT’s DL-26 form contained accurate 1547(b) warnings. Yourick v.
Dep’t of Transp., Bureau of Driver Licensing, 965 A.2d 341, 345 (Pa. Cmwlth. 2009) (en banc).



                                                  8
criminal penalties. See DOT DL-26B Form. The DL-26B form preserved, however,
the Section 1547(b)(2)(i) warning that refusal to submit to requested chemical
testing would result in at least a 12-month driver’s license suspension. Id.
                 On July 20, 2017, the General Assembly amended the Implied Consent
Law to eliminate the Section 1547(b)(2)(ii) enhanced criminal penalties for refusing
to submit to the warrantless testing of one’s blood.9 See Act of July 20, 2017, P.L.
333, § 3; see also 75 Pa. C.S. § 1547.
                 Here, Licensee first contends that, because the language of the Implied
Consent Law in effect at the time of his arrest ostensibly required both a civil and
criminal warning, the DL-26B form that police read to Licensee, which omitted the
criminal warning, failed to comply with the requirements of former Section 1547,
and that such failure requires a reversal of his 12-month license suspension for
refusal to submit to the blood test requested by police upon his arrest for alcohol-
based DUI. See Licensee’s Brief 12-17. Effectively, Licensee argues that, because
the General Assembly had not yet amended former Section 1547 at the time of his
arrest, the DL-26B form police read to Licensee did not comply with statutory

       9
           The current version of Section 1547 reads, in relevant part:

                 (2) It shall be the duty of the police officer to inform the person that:

                     (i) the person’s operating privilege will be suspended upon
                     refusal to submit to chemical testing and the person will be
                     subject to a restoration fee of up to $2,000; and

                     (ii) if the person refuses to submit to chemical breath
                     testing, upon conviction or plea for violating section
                     3802(a)(1), the person will be subject to the penalties
                     provided in section 3804(c) (relating to penalties).

75 Pa. C.S. § 1547(b)(2). Under this amended statute, the increased penalties for refusal to submit
to chemical testing apply only to breath testing, the legality of which was unaffected by Birchfield.
See Giron, 155 A.3d at 640 n.13.
                                                    9
requirements. Further, Licensee claims DOT lacked the authority to amend the DL-
26 form. We do not agree.
             Following his arrest, police read Licensee the warnings as provided in
the revised DL-26B form. The revised DL-26B form includes the civil warning from
Section 1547(b)(2)(i), but not the criminal warning previously mandated by former
Section 1547(b)(2)(ii).     Pursuant to Birchfield, and the Superior Court of
Pennsylvania’s subsequent holdings thereon, the DL-26B form now provides an
accurate warning of the civil consequences Pennsylvania motorists face for refusing
to submit to requested chemical testing when arrested for DUI.
             Licensee essentially forwards the argument that this Court recently
reviewed and rejected in Garlick v. Department of Transportation, Bureau of Driver
Licensing, 176 A.3d 1030 (Pa. Cmwlth. 2018). In Garlick, the appellant argued that,
at the time police read him the DL-26B warning, the form did not include warnings
about both criminal and civil consequences for refusal and, therefore, failed to
conform to the text of Section 1547(b)(2)(ii), which the General Assembly had not
yet amended. Garlick, 176 A.3d at 1031-32. As the Court explained, “Licensee’s
argument [was], in effect, that because the General Assembly did not immediately
amend Section 1547(b)(2)(ii), DOT and the police had to continue to apply Section
1547(b)(2)(ii).” Id. at 1036. In discussing appellant’s claim, this Court noted that,

             [a]lthough, at the time [police] requested that [l]icensee
             submit to a blood test, Section 1547(b)(2)(ii) still required
             a warning that a licensee would be subject to enhanced
             criminal penalties under Section 3804(c) for refusing a test
             of his blood, [l]icensee could not, as a matter of
             constitutional law, be subject to such penalties. Stated
             simply, enhanced criminal penalties were not a
             consequence of [l]icensee’s refusing the blood test.


                                          10
Id. In rejecting the claim, the Court further explained:

              Licensee seems to suggest [] that, in order for his license
              suspension to be valid, [the police] had to violate
              [l]icensee’s Fourth Amendment rights by warning
              [l]icensee about the no-longer enforceable enhanced
              criminal penalties because Section 1547(b)(2)(ii) still
              required that warning. This constitutional violation,
              according to [l]icensee’s interpretation of these cases,
              would have no impact on his license suspension and,
              therefore, there was no reason for [the court of] common
              pleas to consider Birchfield in this proceeding. To put it
              simply, [l]icensee’s argument encourages officers to
              violate licensees’ Fourth Amendment rights thereby
              jeopardizing their criminal prosecutions in order to
              comply with Section 1547(b)(2)(ii) even though the
              criminal penalty in the warning is no longer enforceable
              and, therefore, no longer a consequence of refusing a
              blood test. We cannot countenance such an argument.

Id. at 1037 (footnote omitted).
              For the same reasons explained in Garlick, we find any argument that
Licensee’s license must be reinstated because police failed to provide a warning that
his refusal would subject him to no longer constitutionally permissible enhanced
criminal penalties to be unpersuasive. See Garlick. As in Garlick, the police in the
instant matter read the DL-26B form that specifically and accurately warned
Licensee of the civil consequences he faced by refusing to submit to blood testing
and Licensee chose, for reasons of his own, to refuse to comply.10




       10
           In his brief, Licensee appears to concede that this Court has decided the issue of the
adequacy of DOT’s DL-26B form in Garlick and its progeny, but merely wishes to preserve the
issue because, Licensee contends, the courts of the Commonwealth have yet to fully resolve the
civil and criminal implications of Birchfield. See Licensee’s Brief at 15-17.
                                               11
             Further, Licensee provides no support for the argument that DOT
lacked the authority to revise the DL-26 form. DOT originally created the DL-26
form to comply with the Implied Consent Law. Following Birchfield, DOT revised
the DL-26 form to its current form – the DL-26B – to remove references to criminal
consequences for failing to submit to chemical testing. See Garlick, 176 A.3d at
1036-37. Licensee’s argument that DOT lacked authority to alter its own form to
comport with the law as established by the Supreme Court of the United States is
without merit.
             Finally, to the extent Licensee claims that he did not refuse to submit
to the requested blood test, but instead merely refused to sign the DL-26B form, this
argument is also unconvincing. “The question of whether a licensee refuses to
submit to a chemical test is a legal one, based on the facts found by the trial court.”
Nardone v. Dep’t of Transp., Bureau of Driver Licensing, 130 A.3d 738, 748 (Pa.
2015); see also Park v. Dep’t of Transp., Bureau of Driver Licensing, 178 A.3d 274,
281 (Pa. Cmwlth. 2018). The question of refusal by a licensee to consent to chemical
testing “turn[s] on a consideration of whether the [licensee’s] overall conduct
demonstrates an unwillingness to assent to an officer’s request for chemical testing.”
Nardone, 130 A.3d at 749. Pennsylvania courts have long and consistently held that
anything less than an unqualified, unequivocal assent to submit to chemical testing
constitutes a refusal to consent thereto. See Dep’t of Transp., Bureau of Driver
Licensing v. Renwick, 669 A.2d 934, 939 (Pa. 1996); see also McKenna v. Dep’t of
Transp., Bureau of Driver Licensing, 72 A.3d 294 (Pa. Cmwlth. 2013) (licensee’s
questioning police regarding consequences of refusal and refusing to sign consent
constituted refusal to consent to chemical testing); Hudson v. Dep’t of Transp.,
Bureau of Driver Licensing, 830 A.2d 594 (Pa. Cmwlth. 2003) (repeated interruption


                                          12
and aggressive behavior while being read warnings constituted a refusal to consent
to chemical testing). Additionally, explicit refusal is not required to find a licensee
refused to consent to chemical testing; “a licensee’s conduct may constitute a
refusal.” Park, 178 A.3d at 281; see also Walkden v. Dep’t of Transp., Bureau of
Driver Licensing, 103 A.3d 432, 440 (Pa. Cmwlth. 2014) (a general unwillingness
to submit to testing demonstrated by a licensee’s overall conduct demonstrated a
refusal to consent to chemical testing). Here, the trial court found that, because
Licensee’s “continual insistence on making a phone call and reading the DL[-]26[B]
amounted to a refusal[,] . . . [Licensee] never agreed to the blood draw but continued
to contest the same.” Trial Court Opinion dated April 10, 2018 (Trial Court Opinion)
at 4.11 The trial court continued:

             This [c]ourt deems [Licensee’s] actions and comments
             concerning his desire to submit to the blood draw were
             qualified and equivocal.       Accordingly, [Licensee’s]
             actions amounted to a refusal.

Id. We find no abuse of discretion in this determination.
             For these reasons, Licensee’s first claim fails.
             In his second claim, Licensee argues the trial court erred by allowing
DOT counsel to refresh Trooper Neiswonger’s recollection at the hearing by
showing the Trooper a copy of his police report. See Licensee’s Brief at 18-25. This
argument lacks merit.
             Pennsylvania Rule of Evidence 612 provides that “[a] witness may use
a writing or other item to refresh memory for the purpose of testifying while
testifying, or before testifying.” Pa.R.E. 612(a). Further, “[i]f a witness uses a

      11
          The trial court based this finding on the testimony of Trooper Neiswonger, which
testimony the trial court found credible. See Trial Court Opinion at 4.
                                           13
writing or other item to refresh memory while testifying, an adverse party is entitled
to have it produced at the hearing, trial or deposition, to inspect it, to cross-examine
the witness about it, and to introduce in evidence any portion that relates to the
witness’s testimony.” Pa.R.E. 612(b)(1).
                   At the hearing on this matter, DOT counsel sought to use Trooper
Neiswonger’s police report to refresh his recollection of the events of February 25,
2017. See N.T. at 10. Counsel for Licensee objected to the extent that DOT had not
previously provided the report. Id. Counsel for DOT provided a copy of the report
to counsel and the trial court took a recess to allow Licensee and counsel an
opportunity to review the report. Id. at 11. Because this report was not entered into
evidence and was used instead only to refresh Trooper Neiswonger’s recollection,
this procedure met the requirements of Pennsylvania Rule of Evidence 612, and the
trial court did not abuse its discretion in overruling Licensee’s objection.12
                   In his third claim, Licensee alleges that his confusion about whether he
could make a phone call at the hospital prevented him from making a clear and
knowing decision about whether to submit to chemical testing. See Licensee’s Brief
at 26.        In his brief, Licensee cites no support for or otherwise develops this
argument.13 Accordingly, it is waived. See Berner v. Montour Twp., 120 A.3d 433,

         12
           To the extent Licensee bases his claim on an alleged violation of the Criminal History
Record Information Act, 18 Pa. C.S. §§ 9101-9183, Licensee did not raise such a claim before the
trial court, and it is accordingly waived. Pa.R.A.P. 302 (“Issues not raised in the lower court are
waived and cannot be raised for the first time on appeal.”); Mun. Auth. of Borough of Midland v.
Ohioville Borough Mun. Auth., 108 A.3d 132, 136–37 (Pa. Cmwlth. 2015) (“It is well established
that in order to preserve an issue for appeal, a litigant must make a timely, specific objection at
trial and must raise the issue on post-trial motions.”).
         13
              Licensee’s argument, in its entirety, consisted of the following two paragraphs:

                           Ex-Trooper Neiswonger informed Dr. Black that upon the
                   arrival at the hospital he could make a phone call. Dr. Black cell

                                                   14
437 n.6 (Pa. Cmwlth. 2015) (ruling that a party’s failure to sufficiently develop an
issue in a brief constitutes a waiver of the issue); see also Pa.R.A.P. 2119(a).14
               For the above reasons, the trial court properly denied Licensee’s
statutory license suspension appeal. Accordingly, we affirm.



                                              __________________________________
                                              CHRISTINE FIZZANO CANNON, Judge


               phone [sic] would not work and he requested the use of a phone that
               was right in front of him. At that juncture Ex-Trooper Neiswonger
               told Dr. Black he would not be able to make a telephone call.

                        It is submitted that the conflicting statements of the Trooper
               prevented Dr. Black from making a knowing and conscious decision
               relative to the chemical testing of his blood. As such, the decision
               of the trial court should be reversed.

Licensee’s Brief at 26.
       14
          Further, even had Licensee not waived this argument, he failed to establish that he was
not capable of making a knowing or conscious refusal or that he was physically unable to take the
test. See Giannopoulos, 82 A.3d at 1094. Licensee does not contend he was physically unable to
take the blood test. To the extent Licensee claims to have been confused about whether he could
make a telephone call prior to deciding whether to submit to the requested chemical testing, the
DL-26B form that Trooper Neiswonger read to Licensee multiple times cleared up any question
about whether Licensee had a right to a telephone call or other outside communication or advice
prior to deciding whether to submit to the chemical testing by including the following express
warning:

               4. You have no right to speak with an attorney or anyone else before
               deciding whether to submit to testing. If you request to speak with
               an attorney or anyone else after being provided these warnings or
               you remain silent when asked to submit to a blood test, you will have
               refused the test.

DL-26B form. Licensee does not contend that he did not understand the DL-26B warnings as read,
and the trial court found there was no indication Licensee failed to understand the implications of
the DL-26B warnings. See Trial Court Opinion at 3. Therefore, even if not waived, Licensee’s
argument that he was unable to knowingly refuse to submit to chemical testing fails.
                                                15
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Richard Francis Black,               :
                  Appellant          :
                                     :
           v.                        :
                                     :
Commonwealth of Pennsylvania,        :
Department of Transportation,        :   No. 251 C.D. 2018
Bureau of Driver Licensing           :


                                ORDER


           AND NOW, this 4th day of January, 2019, the January 31, 2018 order
of the Court of Common Pleas of Potter County is AFFIRMED.




                                   __________________________________
                                   CHRISTINE FIZZANO CANNON, Judge